 
 
I 
108th CONGRESS
2d Session
H. R. 4665 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2004 
Mr. Conyers (for himself and Ms. Harris) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To protect America’s food supply and facilitate lawful importation of safe and unadulterated food products. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Importation of Safe Food Act of 2004. 
(b)FindingsThe Congress finds as follows: 
(1)The Public Health Security and Bioterrorism Preparedness and Response Act of 2002 (Public Law 107–188) provided the Secretary of Health and Human Services with the authority and mandate to protect United States borders against threats posed by the potential of unsafe food articles entering America’s food supply. 
(2)Many legitimate importers of unadulterated and safe food articles posing no risk to the health or safety of animals or humans will be unable to comply with the regulations enacted or proposed to be fully enforced by the Secretary as a result of certain of the requirements placed upon the Secretary as set forth in such Act. 
(3)It is incumbent upon the Congress to fully enable the Secretary to protect Americans from all threats posed or that may potentially be posed by food articles entering ports of entry into the United States. 
(4)It is equally incumbent upon the Congress to ensure that the protections enacted by the Secretary do not unduly and unnecessarily hinder legitimate commercial activity that poses no such threat to the health or safety of American consumers or potential consumers. 
2.Registration of food facilities 
(a)In generalSection 415(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d(a)), as added by section 305(a) of Public Law 107–188, is amended— 
(1)in paragraph (1), by inserting or for export from the United States after consumption in the United States; and 
(2)in paragraph (4), by adding at the end the following: Nothing in this paragraph may be construed as preventing the Secretary from verifying compliance with this section.. 
(b)Importation; failure to registerSection 801(l) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(l)), as added by section 305(c) of Public Law 107–188, is amended by striking (l)(1) If and all that follows through has not in the first sentence and inserting the following: (l) If an article of food is being imported or offered for import into the United States, and the Secretary is unable to verify that the article is from a foreign facility for which a registration has. 
3.Prior notice of imported food shipmentsSection 801(m) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(m)), as added by section 307(a) of Public Law 107–188, is amended— 
(1)in paragraph (1), in the first sentence— 
(A)by striking identity of each of the following: and inserting identity of each of the following by whatever means available to the importer:; and 
(B)by inserting the name and address of before the manufacturer and shipper; and 
(2)in paragraph (3), by adding at the end the following subparagraph: 
 
(C)This subsection may not be construed as authorizing the Secretary, without additional reason or cause, to deny importation of any food article solely on the basis of an incomplete or otherwise inaccurate notice under paragraph (1), provided such notice contains verifiable information for the Secretary to determine whether there is any credible evidence or information indicating that such article presents a threat of serious adverse health consequences or death to humans or animals.. 
 
